Citation Nr: 1106471	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-26 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of bilateral inguinal hernias, 
status-post repair.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to March 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by which the RO 
increased the Veteran's rating for service-connected residuals of 
bilateral inguinal hernias, status-post repair, from zero to 20 
percent, effective November 15, 2005, the date of the claim for 
increase.  The Veteran contends that an even higher evaluation is 
warranted.  

In September 2009, the Board remanded the issue on appeal for 
further development of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected residuals of bilateral inguinal hernias, 
status-post repair, have been manifested by no more than 
recurrences and a lack of indication for a truss or belt.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess 
of 20 percent for the Veteran's service-connected residuals of 
bilateral inguinal hernias, status-post repair, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.114, Diagnostic Code 7338 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2005 that fully addressed all 
three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice consistent with the Court's holding in Dingess 
was provided in April 2006.  Any defect as to the timing of this 
notice was cured because the RO readjudicated the claim in the 
November 2010 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA notification 
and re-adjudicating the claim in the form of a statement of the 
case to cure timing of notification defect).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
clinical records, private medical records, and Social Security 
Administration records.  The Veteran was afforded two VA medical 
examinations in furtherance of the claim.  Significantly, neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved 
in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of bilateral inguinal 
hernias, status-post repair have been rated 20 percent disabling 
by the RO under the provisions of Diagnostic Code 7338.  
38 C.F.R. § 4.114.

Diagnostic Code 7338 provides ratings for inguinal hernia.  Small 
inguinal hernia, reducible, or without true hernia protrusion, is 
rated noncompensably disabling.  Inguinal hernia that is not 
operated, but is remediable, is rated noncompensably disabling.  
Postoperative recurrent inguinal hernia, readily reducible, well 
supported by truss or belt, is rated 10 percent disabling.  Small 
inguinal hernia, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible, is rated 30 percent disabling.  Large inguinal hernia, 
postoperative recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered inoperable, 
is rated 60 percent disabling.  A Note to Diagnostic Code 7338 
provides that 10 percent is to be added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be rated, and 
10 percent, only, added for the second hernia, if the second 
hernia is of compensable degree.  38 C.F.R. § 4.114.

In December 2005, the Veteran was afforded a VA medical 
examination.  The Veteran reported pain on the right more so than 
the left that occurred with any kind of heavy lifting.  It could 
also occur with mild exertion such as walking.  The pain lasted 
up to 15 minutes and was an eight on a scale of one to ten.  It 
resolved on its own.  The Veteran denied diarrhea and blood in 
the stool but complained of constipation.  On objective 
examination, external genitalia were normal.  There was pain on 
bearing down in both inguinal regions, and there was a hernia 
felt in both the right inguinal and left inguinal regions.  These 
hernias reduced spontaneously when the Veteran relaxed.  The 
examiner diagnosis a right inguinal hernia and a left inguinal 
hernia.

The Veteran indicated a desire to have the bilateral hernias 
repaired.  A staged open repair was recommended.  Surgery was 
scheduled.

In November 2006, physical examination revealed a definite 
recurrent right inguinal hernia and questionable recurrence of a 
left inguinal hernia.  

In January 2007, prior to bilateral inguinal hernia repair 
surgery, the Veteran discussed the risks and benefits with his VA 
surgeon.  He was advised of the possibility of testicular damage 
or loss.  Upon hearing of the possible complications, the Veteran 
refused surgery.

On VA examination in December 2009, the Veteran indicated that he 
would not consider a surgical hernia repair.  He reportedly did 
not use a truss or any other supportive device.  The Veteran 
complained of bilateral inguinal pain radiating into the scrotum, 
especially when lifting.  On examination, no protrusion was 
present on the right, but bulging was palpable.  The examiner 
indicated that neither a truss nor a belt was indicated based on 
the current examination.  On the left, there was tenderness, and 
a bulge was palpable.  There was no protrusion, however.  Neither 
a truss nor a belt was indicated based on the current 
examination.  The scrotum, epidydimi, and testes were normal.  
The examiner diagnosed bilateral inguinal hernias, recurrent, 
post past surgical repairs.  Both hernias could be repaired via 
surgery, according to the examiner.  

A review of the evidence reveals that a 30 percent evaluation is 
not warranted at any time on either side because the evidence 
does not reflect that the hernias would not be well supported by 
a truss or that they are not readily reducible.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338; Hart, supra.  Indeed, neither a 
truss nor belt is indicated on either the right side or the left 
side, and there is absolutely no protrusion.  

The Board notes that there is no provision in the Schedule that 
is better suited for rating the service-connected inguinal 
hernias.

The Court held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether TDIU 
as a result of that disability is warranted.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Board will not discuss the matter 
of TDIU under Rice because that issue has been remanded to the RO 
for further action.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) need not be considered.  With respect to the first 
prong of Thun, the evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected residuals of bilateral 
residuals of inguinal hernia repairs is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
bilateral residuals of inguinal hernia repairs with the 
established criteria found in the rating schedule for inguinal 
hernias shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  For this reason, 
the disability picture is contemplated by the Rating Schedule, 
and the assigned schedular rating is, therefore adequate.  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

An evaluation in excess of 20 percent for bilateral residuals of 
inguinal hernias repairs is denied.


REMAND

The Veteran contends that he has been unable to secure and 
maintain gainful employment due to his service-connected 
bilateral inguinal hernias, status-post repair.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  If the above percentages 
are not met, the veteran's claim may still be referred to the 
Director, Compensation and Pension Service for an extraschedular 
rating, when the evidence of record shows that veteran is "unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disabilities."  38 C.F.R. § 4.16(b).

A veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous work 
experience, but not to his age or to any impairment caused by 
non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  The veteran's employment 
history, his educational and vocational attainment, as well as 
his particular physical disabilities are to be considered in 
making a determination on unemployability.

The Veteran is currently service-connected for residuals of 
bilateral inguinal hernias, status-post repair, rated 20 percent 
disabling.  Because the Veteran does not have one service-
connected disability rated as at least 60 percent, or two or more 
disabilities with a combined rating of at least 70 percent, with 
one disability rated at 40 percent, the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a) are not met.  However, he may still be entitled to TDIU 
based on 38 C.F.R. §§ 4.l6(b), 3.32l(b).

The Veteran has a high school education and no formal education 
or other training beyond high school.  He has worked as a 
laborer, paver, roofer, and truck driver.  In December 2009, a VA 
examiner indicated essentially that the Veteran could not lift 
more than 10-15 pounds on a regular basis, carry, squat, or bend.  
Moreover, climbing ladders would be restricted as would frequent 
climbing of stairs.  The examiner did state that the Veteran 
would face no restrictions in a sedentary occupation.  The Board 
notes that the record indeed reflects that the Veteran's 
employment history has centered on manual labor.  

Based upon the foregoing, the Board finds this case presents 
unusual or exceptional circumstances, in that the Veteran's 
service-connected residuals of bilateral inguinal hernias, 
status-post repair do not warrant an increased rating based on 
the schedular rating criteria, but there is evidence indicating 
that the Veteran cannot work due to these service-connected 
disability.  The Board notes that there are no other service-
connected disabilities.  As a result, a referral of the total 
rating claim to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration is warranted.  The 
authority to assign extra-schedular ratings has been specifically 
delegated to the Under Secretary for Benefits and the Director of 
the Compensation and Pension Service, and not the Board, in the 
first instance.  Therefore, the correct course of action for the 
Board, where it finds that entitlement to an extra-schedular 
evaluation may be present, is to raise the issue and remand it 
for the proper procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Refer the claim of entitlement to TDIU to 
the appropriate VA department officials under 
38 C.F.R. § 4.16(b) for extraschedular 
consideration.

2.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


